Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 11/05/2021.  In the Amendment, applicant amended claims 1, 5-11 and 15-20.  Claims 2-3 and 12-13 are cancelled.   As necessitated by the Amendment, Examiner hereby respectfully withdraws object to the specification and withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-20.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1, 4-11 and 14-20 are pending.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markus et al. (US PGPUB 2013/0019000, hereinafter Markus), in view of Bregler et al. (US PGPUB 2017/0147310, hereinafter Bregler)  and further in view of Smith et al. (US PGPUB 2013/0218840, hereinafter Smith).
As per as claim 1,  Markus discloses:
(Currently Amended) A method of processing database write requests using a database proxy, the method comprising:
 	receiving a  request  to write data to a database from a client via a network interface of a computing device (Markus, e.g., fig. 7, associating with texts description, [0054],[0065-0069], [0081],  “…request for a resource manager data grid 
 	storing the request in a commit log in a first non-volatile memory device coupled to the computing device (Markus, e.g., [0047], [0052-0054], [0064-0069], “…operation request for prepare, rollback, commit, and recover operations…the operation to be performed and a cache name of the cache that stores the data for the operation…”) (the examiner asserts that store data in the data store for tracking = commit log), the commit log storing the request for replaying the request if a failure of the database proxy occurs Markus, e.g., [0047], [0052-0054], [0064-0069], “…rollback, commit, and recover operations…the operation to be performed …that stores the data for the operation…”)
 	in response to storing the request in the commit log, sending to the client a signal  indicating that the data is successfully written to the database write according to the request irrespective of whether the data is successfully written to the database according to the request    (Markus, e.g., [0064-0068], “…requests to store…confirmation message…prepare, rollback, commit…the resource manager can store operation tracking data in a data store ...) (the examiner asserts that data store = commit log);
 	storing the request in a cache in a second non-volatile memory device concurrently while storing the request in the commit log, the second non-volatile memory device coupled to a database proxy (Markus, e.g., [0064-0068], “…requests to store…confirmation message…prepare, rollback, commit…the resource manager 
 	sending the cached  request to  the  database for execution (Markus, e.g., [0052-0054] and [0064-0069], “…write, update commit, rollback); and
 	based on determining that the request is stored in the cache (Markus, e.g., [0064-0069] and [0081], “…performing an operation relating to a multi-operational transaction on a cache in an in-memory data…receives an operation request to prepare, rollback, or commit…”) and that the data is written in the database (Markus, e.g., [0064-0069], “…store…prepare, rollback, commit, update…”), removing the request from the commit log (Markus, e.g., [0038-0039], [0060-0061], [0065] and [0069], “…requested operation (e.g., put, replace, prepare, rollback, commit) on the cache data that is coupled to the operation manager…the request may be to perform a get, put, remove…store operation tracking data in a data store…”).

	To make records clearer regarding to the language of “commit log” and “removing the request from the commit log”.
	However Bregler, in an analogous art, discloses “commit log” (Bregler, e.g., [0113-0118], “...redo log information can be written by the logger component…commit log…”) and “removing the request from the commit log” (Bregler, e.g., [0113-0118], “…stated above, savepoints can be periodically performed that write all changes to disk that were made (e.g., in memory, etc.) since the last savepoint. When starting up the system, only the logs created after the last savepoint need to be processed. After the next backup operation the old log entries before the savepoint position can be Bregler and Markus to ensure the committed change are not lost and keeping track in case after a system crash, changes made by transactions that were not finished can be rolled back to archiving in saving user time and storage space (Bregler, e.g., [0110-0115]). 
	To further clarify the language of “sending to the client a signal  indicating that the data is successfully written to the database write according to the request irrespective of whether the data is successfully written to the database according to the request” and “removing the request from the commit log”.
	However Smith, in an analogous art, discloses “sending to the client a signal  indicating that the data is successfully written to the database write according to the request irrespective of whether the data is successfully written to the database according to the request” (Smith, e.g., [0040-0043], “...the message may define a number of nodes within the cluster to which the value should be written in order to consider the WRITE successful. A WRITE request may be considered successful when a response is received from a single node within the cluster, a quorum of nodes within the cluster, or all nodes within the cluster associated with the key specified by the write request…indicating that the operation was successful”) and “removing the request from the commit log” (Smith, e.g., [0045-0048], “…the requests removed from the commit log…”). Thus, it would have been obvious to one of ordinary skill in the art Smith, Bregler and Markus to ensure the request has been successfully complete archiving in saving user time and provide consistent data stores (Smith, e.g., [0040-0045]).

As per as claim 4, the combination of Smith, Bregler and Markus disclose:
The method of claim 1, wherein the first non-volatile memory device and the
second non-volatile memory device are a common non-volatile memory device shared by the computing device and the database proxy module (Markus, e.g., figs. 1 and 2C, associating with texts description, [0062-0064]).

As per as claim 5, the combination of Smith, Bregler and Markus disclose:
(Currently Amended)The method of claim 1, further comprising determining that the request is stored in the cache based on receiving a signal from the database proxy module confirming storage of the request in the cache (Markus, e.g., figs. 2C and 7, associating with texts description, [0062-0064] and [0081]) and (Smith, e.g., [0040-0043], “...the message may define a number of nodes within the cluster to which the value should be written in order to consider the WRITE successful. A WRITE request may be considered successful when a response is received from a single node within the cluster, a quorum of nodes within the cluster, or all nodes within the cluster associated with the key specified by the write request…indicating that the operation was successful”).
 
As per as claim 6, the combination of Smith, Bregler and Markus disclose:
(Currently Amended) The method of claim 1, further comprising determining that the data is written in the database based on receiving a signal from the database confirming that the data is written in the database (Smith, e.g., [0040-0043], “...the message may define a number of nodes within the cluster to which the value should be written in order to consider the WRITE successful. A WRITE request may be considered successful when a response is received from a single node within the cluster, a quorum of nodes within the cluster, or all nodes within the cluster associated with the key specified by the write request…indicating that the operation was successful”) , and  (Bregler, e.g., [0113-0118], “…log queue..” and (Markus, e.g., [0064-0069] and [0081-0082]).

As per as claim 7, the combination of Smith, Bregler and Markus disclose:
(Currently Amended)The method of claim 1, further comprising:
 	retrieving a  database write request from the commit log (Markus, e.g., [0038-0039], [0060-0061], [0065] and [0069], “…requested operation (e.g., put, replace, prepare, rollback, commit) on the cache data that is coupled to the operation manager…the request may be to perform a get, put, remove…store operation tracking data in a data store…”) and (Bregler, e.g., [0113-0118], “…commit log…log queue..”) (the examiner asserts that for the commit log in the log queue which is retrieving in order, first, second, third, fourth….so on) and further see (Smith, e.g., [0042-0045]); and
 	based on a determining that the second write request is stored in the cache and on a fourth determination that the second database write request is written in the database store (Markus, e.g., [0064-0069] and [0081], “…performing an operation relating to a multi-operational transaction on a cache in an in-memory data…receives an operation request to prepare, rollback, or commit…”) and (Smith, e.g., [0042-0045]), removing the second database write request from the commit log (Smith, e.g., [0045-0048], “…the requests removed from the commit log…”)  and (Bregler, e.g., [0113-0118], “…stated above, savepoints can be periodically performed that write all changes to disk that were made (e.g., in memory, etc.) since the last savepoint. When starting up the system, only the logs created after the last savepoint need to be processed. After the next backup operation the old log entries before the savepoint position can be removed…writing log entries, it does not immediately write to disk…corresponding log entries are flushed to disk…”) (the examiner asserts that log entries are flushed which equivalent removing the database write request from the commit log).

As per as claim 8, the combination of Smith, Bregler and Markus disclose:
(Currently Amended) The method of claim 1, further comprising:
 	retrieving a second write request from the commit log (Markus, e.g., [0038-0039], [0060-0061], [0065] and [0069], “…requested operation (e.g., put, replace, prepare, rollback, commit) on the cache data that is coupled to the operation manager…the request may be to perform a get, put, remove…store operation tracking data in a data store…”) and (Bregler, e.g., [0113-0118], “…commit log…log queue..”) and further see (Smith, e.g., [0042-0045]); and
 	based on determining that the second write request is not stored in the cache, storing the second write request in the cache (Smith, e.g., [0042-0045], “…requests may be processed by replaying the requests stored in the commit log 530, ensuring integrity of the data in the data store …”) and (Markus, e.g., [0064-0069] and [0081-0082]) and further see (Bregler, e.g., [0113-0118]).

As per as claim 9, the combination of Smith, Bregler and Markus disclose:
(Currently Amended) The method of claim 8, further comprising:
based on determining that the second write request is not written
in the database, causing the second write request to be written in the
database store (Smith, e.g., [0042-0045], “…requests may be processed by replaying the requests stored in the commit log 530, ensuring integrity of the data in the data store …”), and (Markus, e.g., [0064-0069] and [0081-0082]) and further see (Bregler, e.g., [0113-0118]).

As per as claim 10, the combination of Smith, Bregler and Markus disclose:
(Currently Amended) The method of claim 1, further comprising:
retrieving  second  write request from the commit log (Smith, e.g., [0042-0045], “…requests may be processed by replaying the requests stored in the commit log 530, ensuring integrity of the data in the data store …”), and (Markus, e.g., [0038-0039], [0060-0061], [0065] and [0069], “…requested operation (e.g., put, replace, prepare, rollback, commit) on the cache data that is coupled to the operation manager…the ;
 	retrieving third write request from the commit log, wherein the third write request has a same key as the fourth database write request, and wherein the third write request is older than the fourth database write request (Smith, e.g., [0042-0045]) and  (Markus, e.g., [0064-0069] and [0081-0082]) and further see (Bregler, e.g., [0113-0118]);
 	removing the third write request from the commit log without regard to a determination whether the third write request is stored in the cache and without regard to a determination whether the third write request is written in the database store (Smith, e.g., [0045-0048]) and (Bregler, e.g., [0113-0118], “…stated above, savepoints can be periodically performed that write all changes to disk that were made (e.g., in memory, etc.) since the last savepoint. When starting up the system, only the logs created after the last savepoint need to be processed. After the next backup operation the old log entries before the savepoint position can be removed…writing log entries, it does not immediately write to disk…corresponding log entries are flushed to disk…”).

Claims 11, 14-20 are essentially the same as claims 1, 4-10 except that they set forth the claimed invention as a database proxy rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1, 4-10.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to storing the write request in the commit log.

a.	Lee et al. (US PGPUB 2018/0246911); “Database Memory Management in a High Availability Database System Using Limits” disclose “storing data replicated from a primary database system by replaying transaction output generated by the primary database system”.
Lee also teaches replaying transaction logs [005-0010])
Lee further disclose redo log, undo log, cleanup log, commit logs etc. [0075-0078].
Lee also teaches response/acknowledgement written request when complete or incomplete (status) [0012-0013]. 

Response to Arguments
 	Applicant’s arguments with respect to claims 11/05/2021 has been considered but are moot in view of the new ground(s) of rejection.
 	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 11/05/2021 with respect to claims 1, 4-11 and 14-20  have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

Examiner Note: The examiner suggests the applicant to contact examiner and work together in order to move the case into better position.
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163